DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In response to the Restriction requirement dated 7/8/2021, applicant has amended claim 17 to include all limitations of claim 5.  Claims 5-8 and 17-21 read on the elected invention.  
	On page 1-5 of the Remarks, Applicant has presented arguments traversing the restriction requirement dated 3/31/2021.  Those argument were previously addressed in the Office action dated 7/8/2021 and were not found persuasive for the reasons specified.  
	Claims 1-12 and 14-21 are currently pending.  Claims 1-4, 9-12, and 14-16 were withdrawn in the response dated 5/28/2021.
This application is in condition for allowance except for the presence of claim 1-4, 9-12, and 14-16 directed to an invention non-elected with traverse in the reply filed on 5/28/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 5-8 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance:

None of the references of the prior art teach or suggest the elements of the elevator guide as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator guide in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654